USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 1 of 10


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

RONALD FIELDS,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
   v.                                            )     CIVIL NO. 1:19cv25
                                                 )
KYLE GRIFFITH and                                )
CHIEF OF POLICE, CITY OF MARION,                 )
                                                 )
        Defendants.                              )

                                     OPINION AND ORDER

        This matter is before the court on a motion for summary judgment filed by the

defendants, Kyle Griffith (“Officer Griffith”) and the Chief of Police, City of Marion (“Chief”),

on March 23, 2020. Plaintiff, Ronald Fields, pro se, (“Fields”), has not filed a response to the

motion. The record shows that Fields was given notice of the motion as required by Local Rule

56-1(f). Fields filed receipt of the notice on April 13, 2020. He also confirmed receipt of the

notice in a telephonic status conference held on March 31, 2020 before Magistrate Judge Susan

L. Collins.

        For the following reasons, the motion for summary judgment will be granted.

                                       Standard of Review

        Summary judgment must be granted when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Federal Rule of Civil Procedure

56(a). A genuine issue of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Not every dispute between the parties makes summary judgment inappropriate;
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 2 of 10


“[o]nly disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Id. To determine whether a genuine issue of

material fact exists, the court must construe all facts in the light most favorable to the

non-moving party and draw all reasonable inferences in that party's favor. Ogden v. Atterholt,

606 F.3d 355, 358 (7th Cir. 2010).

       Under Rule 56, the movant has the initial burden of establishing that a trial is not

necessary. Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir. 2014). “That

burden may be discharged by showing . . . that there is an absence of evidence to support the

nonmoving party's case.” Id. (citation and internal quotation marks omitted). The nonmovant

“must go beyond the pleadings (e.g., produce affidavits, depositions, answers to interrogatories,

or admissions on file) to demonstrate that there is evidence upon which a jury could properly

proceed to find a verdict in [its] favor.” Id. (citation and internal quotation marks omitted). “The

existence of a mere scintilla of evidence, however, is insufficient to fulfill this requirement.”

Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). “[S]peculation and conjecture” also

cannot defeat a motion for summary judgment. Cooney v. Casady, 735 F.3d 514, 519 (7th Cir.

2013). In addition, not all factual disputes will preclude the entry of summary judgment, only

those that “could affect the outcome of the suit under governing law.” Outlaw v. Newkirk, 259

F.3d 833, 837 (7th Cir. 2001) (citation omitted). A party opposing a properly supported summary

judgment motion may not rely merely on allegations or denials in his or her own pleading, but

rather must “marshal and present the court with the evidence she contends will prove her case.”

Goodman v. Nat'l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). If the nonmoving party

does not establish the existence of an essential element on which that party bears the burden of


                                                  2
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 3 of 10


proof at trial, summary judgment is proper. Massey v. Johnson, 457 F.3d 711, 716 (7th Cir.

2006). Summary judgment “is the put up or shut up moment in a lawsuit ....” Springer v.

Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

                                                Discussion

        The defendants have provided the following facts which are undisputed by Fields and are

supported by the evidence and record.

        On November 2, 2018 at approximately 10:00 p.m., Officer Griffith observed a motor

vehicle operating without a functional license plate light. [Probable Cause Aff. at p. 4; Trial

Transcript at p. 107, l. 3-21.] He stopped the vehicle and asked the man driving the vehicle for

his driver’s license. [PC Aff. at p. 4; Tr. at p. 107, l. 18-21; p. 108, l. 19-25.] The man did not

have a driver’s license, so Officer Griffith asked the man for his name, date of birth, and social

security number. [P.C. Aff. at p. 4; Tr. at p. 108, l. 19 – p. 109, l. 9; p. 111, l. 19-21.] The man

said his name was “Demetrius Sanders” but when he gave that name, he did not make eye contact

with Officer Griffith and his voice trailed off which caused Officer Griffith to think that the man

was not “confident in his words.” [PC Aff. at p. 4; Tr. at p. 108, l. 19 – p. 109, l. 16.] The man

claimed that he did not know his social security number, gave evasive answers about his date of

birth, and did not provide information sufficient to permit Officer Griffith to confirm his identity.

[P.C. Aff. at p. 4; Tr. at p. 108, l. 24 – p. 113, l. 15.]

        When asked his date of birth, the man did not respond by providing a day, month, and

year which, in Officer Griffith’s experience, was how most people answered the question. [PC

Aff. at p. 4; Tr. at p. 109, l. 17-22.] Instead, said the man said he was “born in the ‘70’s.” [P.C.

Aff. at p. 4; Tr. at p. 109, l. 17-22.] He also said that he was 45 years old, but Officer Griffith did


                                                     3
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 4 of 10


the math and knew that if the man had been born in 1970, he would have been 48 years old. [PC

Aff. at p. 4; Tr. at p. 113, l. 5-15.] Eventually, the man said his date of birth was June 10, 1970,

but when the dispatch operator ran the name “Demetrius Sanders” with a date of birth of June 10,

1970 in the Indiana Bureau of Motor Vehicles database, there was no such person. [PC Aff. at p.

4; Tr. at p. 111, l. 2-18.]

         Officer Griffith became suspicious that the man was not being honest about his identity

and had something to hide. [PC Aff. at p. 4; Tr. at p. 112, l. 1 – 7.] Officer Griffith told the man

that if he could not confirm his identity, he would be arrested and taken to jail. [P.C. Aff. at p. 4;

Tr. at p. 112, l. 9-21.] The man remained uncooperative. [P.C. Aff. at p. 4; Tr. at p. 113, l.

16-23.] Officer Griffith thus arrested him and had him transported to the Grant County Jail. [Id.]

At the jail, the man was identified as Ronald Fields. [PC. Aff. at p. 4; Tr. at p. 113, l. 24 – p. 114,

l. 25.] Once his identity was known, Officer Griffith then discovered that: (1) Fields had been

adjudicated as a habitual traffic violator (“HVT”), which meant that a court had ordered him not

to drive a motor vehicle in Indiana for the remainder of his life; and (2) there was an active

warrant for his arrest. [PC Aff. at p. 4; Tr at p. 116, l. 4 – 24; 118, l. 7 – 13.] Officer Griffith

decided to recommend to the Grant County Prosecutor that Fields be charged with the crimes of

“HTV-Life and Refusal to Identify along with the warrant.” [PC Aff. at p. 4.] Fields was

processed at the jail, posted bond, and was released shortly before midnight. [Tr. at Defendants

Exhibit B (receipt for bond payment showing that his bond payment was made on November 2,

2018)]

         On November 29, 2018, the State of Indiana filed an Affidavit for Probable Cause

seeking a warrant to arrest Fields for the crimes referenced in Officer Griffith’s written case


                                                    4
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 5 of 10


report prepared the night of Fields’s arrest, the contents of which Officer Griffith affirmed under

oath were true and adopted as his probable cause affidavit. [P.C. Aff. at p. 1-4.] A Grant County

judge found probable cause, and Fields was formally charged with: (1) Operating a Motor

Vehicle When Driving Privileges Have Been Revoked for Life (a Level 5 felony); and (2)

Refusal to Provide Information or Driver’s License (a Class C misdemeanor). [Information.]

        On January 28, 2019, Fields filed the present action. He named both Officer Griffith and

the Chief of the Marion Police Department as defendants. [Docket No. 4-2, Civil Compl.] He

alleged that Officer Griffith had lacked probable cause to arrest him because Officer Griffith: (1)

did not issue him a ticket for the traffic stop; (2) failed to read him his Miranda rights: (3) and

never showed him a warrant or any “legitimare[sic] legal documentation” to justify his arrest. [Id.

at p. 3.] Fields did not plead any facts explaining why he sued the Chief. [Id.] Fields has brought

this action pursuant to Section 1983 claiming violations of his constitutional rights. He has also

alleged state law false arrest/false imprisonment claims.

        On April 9, 2019, Fields’s criminal case was tried to a twelve-person jury in Grant

County, Indiana. [Tr. at p. 103 (cover page of trial transcript reflecting date of trial); p. 212, l. 25

– p. 214, l. 4 (polling of the twelve person jury as to their verdict); Fields v. State, Indiana Court

of Appeals Memorandum Decision 19A-1260 (filed Dec. 9, 2019) at p. 5 (observing that Fields’s

case “proceeded to a jury trial as scheduled on April 8, 2019.”).] The jury found Fields guilty of

both crimes as charged in the Information. [Tr. at p. 212, l. 19 – 214, l. 22; see also, Fields,

Indiana Court of Appeals Memorandum Decision 19A-1260 at p. 6 (observing that “[a]t the

conclusion of trial, the jury found Fields guilty as charged.”).]

        On May 2, 2019, this Court held the initial pretrial conference in this case. [Docket No.


                                                   5
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 6 of 10


32, Entry on May 2, 2019 Telephonic Hearing.] At the time of the pretrial, Fields had been

convicted, but he had not yet been sentenced, so his criminal case was not yet resolved. But

Fields had already decided that he would be appealing his conviction, and so informed the Court.

The Court thus stayed this action pending Fields’s appeal and the final resolution of his criminal

case. [Id.]

        Fields was sentenced on May 9, 2019, and an Order of Sentence was issued on May 14,

2019. [Abstract of Judgment at p. 1 (reflecting date of sentencing); Order of Sentence at p. 3

(reflecting date of issuance).] Fields then appealed his conviction to the Indiana Court of

Appeals. [Fields, Indiana Court of Appeals Memorandum Decision 19A-1260.]

        On December 9, 2019, the Indiana Court of Appeals affirmed Fields’s conviction.

[Fields, Indiana Court of Appeals Memorandum Decision 19A-1260.] Coincidentally, this Court

had scheduled a telephonic status conference for December 11, 2019. [Docket No. 52, Entry on

Dec. 11, 2019 Status Conference.] At the status conference, Fields told the Court that he planned

to take a further appeal to the Indiana Supreme Court. The Court thus continued the stay of this

case pending resolution of Fields’s further appeal. [Id.]

        Under Indiana Appellate Rule 57(C), Fields’s petition for transfer to the Indiana Supreme

Court was due on or before January 23, 2020. [Ind. Appellate Rule 57(C ) (allowing 45 days

from the date of a ruling by the Indiana Court of Appeals to file a petition for transfer).] The

Indiana state court’s electronic docket, available at mycase.IN.gov, reflects that Fields did not file

a petition for transfer to the Indiana Supreme Court. [Chronological Case Summary for Ronnie

D. Fields v. State of Indiana, Indiana Court of Appeals Cause No. 19A-CR-01260.] Because

Fields did not take a further appeal to the Indiana Supreme Court, his criminal conviction has


                                                  6
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 7 of 10


become final and defendants’ summary judgment motion is ripe for consideration.

       In support of summary judgment, the defendants argue that Field’s federal constitutional

claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the United States

Supreme Court observed that “civil tort actions are not appropriate vehicles for challenging the

validity of outstanding criminal judgments.” Heck, 512 U.S. at 486. It thus established the rule

that a plaintiff may not proceed with a lawsuit brought under § 1983 if success on the federal

constitutional claims would necessarily imply the invalidity of the plaintiff’s underlying criminal

conviction. Id. at 486-87.

       A criminal conviction does not necessarily Heck-bar a Fourth Amendment false arrest/

false imprisonment claim. The Seventh Circuit has recognized that probable cause to arrest and

evidence of guilt are two distinct issues. Reynolds v. Jamison, 488 F.3d 756, 766 (7th Cir. 2007).

The former involves whether the arresting officer had sufficient evidence at the time of the arrest

to warrant a reasonable person to believe that the defendant had committed a crime. Id; Lang v.

City of Round Lake Park, 87 F. Supp. 2d 835, 843 (N.D. Ill. 2000). The latter involves whether

there is sufficient evidence at the time of the conviction (by trial or guilty plea) to demonstrate

the defendant’s guilt beyond a reasonable doubt. Id.

       However, when there is no difference between the evidence utilized to establish probable

cause for the arrest and the evidence utilized to establish guilt, “proof of the crime is ipso facto

proof of probable cause.” Patterson v. Leydn, 947 F. Supp. 1211, 1217 (N.D. Ill. 1996)

(discussing Currier v. Baldridge, 914 F.2d 992 (7th Cir. 1990); Lang, 87 F. Supp. 2d at 843

(discussing Currier); Allen v. Elliott, No. 1:15-cv-1420-JMS-DML, 2017 WL 3421981 at *3

(S.D. Ind. Aug. 9, 2017 (citing Patterson and Lang with approval). The conviction constitutes


                                                  7
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 8 of 10


such proof because a finding of probable cause is an absolute bar to a § 1983 claim for false

arrest/false imprisonment, and when a conviction is based on the same evidence that was used to

establish probable cause, the § 1983 plaintiff cannot prevail without necessarily undermining his

criminal conviction. Reynolds, 488 F.3d at 765 (“A finding of probable cause absolutely bars a

claim for false arrest under § 1983.”); Puch v. Village of Glenwood, No . 05-C-1114, 2012 WL

2502688, at *4 (N.D. Ill. June 27, 2012) (discussing Currier and Heck).

        In the present case, the evidence used to establish probable cause for Fields’s arrest was

the same evidence utilized to establish his guilt. In fact, one need only compare the facts that

Officer Griffith wrote in his case report, which Officer Griffith swore under oath were true and

correct and served as his probable cause affidavit, with Officer Griffith’s sworn testimony at

Fields’s criminal trial to see that no additional evidence was gathered after Fields’s arrest and no

different testimony was admitted at trial to support Fields’s conviction on the refusal to identify

charge, which was the crime for which Fields was initially placed under arrest. [Compare PC

Aff. at p. 1-4 and Tr. at p. 107 – 113, l. 23.]

        If Fields’s constitutional claim was allowed to go forward, a federal jury would be

required to choose between: (1) Fields’s claim that Officer Griffith lacked probable cause to

think that Fields had committed any crimes; and (2) the Grant County jury’s determination

affirmed by the Indiana Court of Appeals that Fields had, in fact, committed the very crimes for

which Officer Griffith arrested him, including the crime of failing to identify himself to a police

officer. This is exactly what Heck is meant to prevent.

        Because Fields cannot prevail on his federal constitutional claims without implying that

he was wrongly convicted, his federal constitutional claims are Heck-barred and fail as a matter


                                                  8
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 9 of 10


of law. Thus, summary judgment must be granted in favor of the defendants on Fields’s federal

claims.

          Although Heck applies only to federal constitutional claims, Indiana law bars false

arrest/false imprisonment claims brought as state law torts for similar reasons. The bar under

Indiana law, however, is more generous than the bar afforded by Heck. Under Indiana law, a

criminal conviction is deemed to retroactively establish probable cause for the underlying arrest

and bars recovery in an action for false arrest or false imprisonment. Drake v. Lawrence, 524

N.E.2d 337, 340 at n.3 (Ind. Ct. App 1988); Borders v. City of Elkhart, 928 N.E.2d 651 at *4, n.5

(citing Drake and observing that “a conviction is deemed to retroactively establish probable

cause and bars recovery in an action for false arrest or false imprisonment”). Unlike Heck,

Indiana law does not make the bar contingent on the evidence used to establish probable cause

being the same as evidence use to establish his guilt. Id. Of course, as discussed above, the

evidence that supported probable cause for Fields’s arrest was the same evidence that supported

his conviction.

          Because Fields’s conviction bars his state law false arrest/false imprisonment claims, his

state law claims fail as a matter of law, and summary judgment must also be granted on his state

law claims.




                                                   9
USDC IN/ND case 1:19-cv-00025-WCL-SLC document 59 filed 05/20/20 page 10 of 10


                                         Conclusion

       On the basis of the foregoing, defendants’ motion for summary judgment [DE 53] is

 hereby GRANTED.


 Entered: May 20, 2020.


                                                      s/ William C. Lee
                                                      William C. Lee, Judge
                                                      United States District Court




                                             10
